UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 14-6380


JERRELL REDDIC,

                  Petitioner - Appellant,

          v.

WARDEN LEROY CARTLEDGE,

                  Respondent - Appellee,

          and

ATTORNEY GENERAL ALAN WILSON,

                  Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   David C. Norton, District Judge.
(8:12-cv-00232-DCN)


Submitted:   August 26, 2014               Decided:   September 12, 2014


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeremy A. Thompson, LAW OFFICE OF JEREMY A. THOMPSON, LLC,
Columbia, South Carolina, for Appellant. Donald John Zelenka,
Senior Assistant Attorney General, Columbia, South Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Jerrell Reddic seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2012) petition.                                     The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.               28   U.S.C.      § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                      When the district court denies

relief    on    the    merits,     a     prisoner      satisfies        this   standard      by

demonstrating         that     reasonable           jurists     would      find     that    the

district       court’s      assessment      of      the    constitutional         claims     is

debatable      or     wrong.       Slack    v.       McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that   Reddic        has    not   made    the       requisite       showing    because      his

petition       was    not      timely     filed.           Accordingly,        we    deny     a

certificate of appealability, deny leave to proceed in forma

pauperis,       and    dismiss     the     appeal.             We   dispense      with     oral

                                                3
argument because the facts and legal contentions are adequately

presented in the materials before this Court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  4